Citation Nr: 0212888	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  01-03 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected 
repair of right medial collateral ligament, posterior capsule 
and mild meniscotibial ligament, right knee, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 








INTRODUCTION

The veteran had active duty from September 1980 to August 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim of 
entitlement to an increased rating for service-connected 
repair of right medial collateral ligament, posterior capsule 
and mild meniscotibial ligament, right knee, currently 
evaluated as 10 percent disabling.  The veteran appealed, and 
in January 2002, the Board remanded the claim for additional 
development.  

In his substantive appeal, received in March 2001, the 
veteran requested a hearing before a hearing officer at the 
RO.  In August 2001, the RO sent the veteran notice that a 
hearing was scheduled on October 10, 2001.  Subsequently, the 
veteran failed to appear for his scheduled hearing, and the 
claims folder does not indicate that the veteran filed a 
motion for a new hearing.  Accordingly, the Board will 
proceed without further delay.


FINDING OF FACT

The veteran's service-connected repair of right medial 
collateral ligament, posterior capsule and mild meniscotibial 
ligament, right knee, is productive of complaints that 
include pain, swelling, locking, fatigue and weakness, a 
range of motion from 0 to 135 degrees, and is not shown to be 
manifested by moderate recurrent subluxation or lateral 
instability or functional loss, or arthritis. 



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected repair of right medial collateral ligament, 
posterior capsule and mild meniscotibial ligament, right 
knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA § 7(a), reprinted in 38 U.S.C.A. § 5107 
(West Supp. 2001) (Historical and Statutory Notes, Effective 
and Applicability Provisions); VAOPGCPREC 11-2000, 66 Fed. 
Reg. 33,311 (2001).  The new law, and implementing 
regulations, specify the notification and assistance VA must 
provide in the development of claims for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159 (2002).  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA at 
the time of the decision on appeal, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim, and of 
the respective obligations of VA and the veteran to obtain 
different types of evidence.  38 U.S.C. §§ 5102 and 5103 
(West Supp. 2002); 38 C.F.R. § 3.159 (2002).  The appellant 
was notified in the January 2000 rating decision, and the 
statement of the case (SOC), that the criteria for a rating 
in excess of 10 percent for service-connected repair of right 
medial collateral ligament, posterior capsule and mild 
meniscotibial ligament, right knee, had not been met.  See 
also, supplemental statement of the case (SSOC) dated in 
March 2002.  That is the key issue in this case, and the SOC 
and SSOC informed the appellant of the evidence needed to 
substantiate his claim.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  Based on the foregoing, the Board concludes that the 
appellant has been informed of the information and evidence 
needed to substantiate his claim.

Additionally, in January 2002, the RO informed the veteran of 
the provisions of the VCAA, and that VA would make reasonable 
efforts to assist him in obtaining relevant evidence, to 
include medical records, employment records or records from 
other Federal Agencies, but that it was ultimately his 
responsibility to ensure that such records were received by 
VA.  The RO requested that he identify all relevant treatment 
for the claimed condition.  The Board therefore finds that VA 
has complied with its duty to notify the appellant of the 
respective obligations of VA and the appellant to obtain 
different types of evidence.  See Quartuccio v. Prinicipi, 16 
Vet.App. 183 (2002).  Moreover, there is no record of a reply 
that is responsive to the RO's request, and he has not 
otherwise identified or referred to any other potentially 
relevant evidence.  All records referred to were obtained.  
Therefore, no purpose would be served by delaying 
adjudication of this case to provide any more specific 
notification.  See Wensch v. Principi, 15 Vet.App. 362 
(2001).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The 
RO has obtained VA hospital, examination and outpatient 
treatment reports.  The veteran has been afforded two 
examinations covering the claimed disability.  The veteran 
has not asserted that any relevant evidence has not been 
associated with the claims file, or that any additional 
development is required.  Based on the foregoing, the Board 
finds that there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
this claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

II.  Increased Rating

The veteran's service medical records show that in November 
1979, he was involved in a motorcycle accident.  That month, 
he underwent an arthrotomy of the right knee with repair of 
medial collateral ligament, posterior capsule and medial 
meniscotibial ligament, application of long leg cast.  
Accompanying diagnoses were chondromalacia patella, right 
knee, and avulsion of superficial medial collateral ligament, 
acute, with tear of posterior capsule, acute and tear of 
meniscotibial ligament, right medial meniscus, no nerve or 
artery involvement.  

In April 1983, the RO granted service connection for repair 
of right medial collateral ligament, posterior capsule and 
mild meniscotibial ligament, right knee, evaluated as 10 
percent disabling.   There was no appeal, and this decision 
became final.  See 38 U.S.C.A. § 7104(b) (West 1991).  In 
November 1998, the veteran filed a claim for an increased 
rating.  In January 2000, the RO denied the claim.  The 
veteran has appealed.  

The veteran asserts that an increased rating is warranted for 
his repair of right medial collateral ligament, posterior 
capsule and mild meniscotibial ligament, right knee.  A 
review of his written statements shows that he argues that he 
has such symptoms as pain, weakness, locking, swelling, 
instability and limitation of flexion, which warrant an 
increased rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2002); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.  

It is permissible to evaluate a veteran's service-connected 
disabilities under provisions of the schedule which pertain 
to a closely-related disease or injury which is analogous in 
terms of the function affected, anatomical localization and 
symptomatology.  38 C.F.R. § 4.20 (2002).  In this case, the 
RO evaluated the veteran's right knee disability, as 
analogous to "other" impairment of the knee under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5257.  

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2002).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2002).

VA outpatient treatment reports, dated between 1998 and 2000, 
show that the veteran was treated for right knee symptoms 
several times in July 1998.  A medial collateral ligament 
(MCL) tear was suspected.  A July 1998 magnetic resonance 
imaging (MRI) scan report shows that there was no evidence of 
joint effusion, and that the anterior and cruciate ligaments 
were intact.  There was no chondral or subchondral defect of 
the tibia or the condyles of the femur.  Metallic staples 
were noted at the distal shaft of the femur.  The diagnosis 
was grade I-II meniscal degeneration, with no associated 
meniscal tear.  The veteran was treated for right knee 
symptoms once in September of 1998, once in August 1999 and 
once in August 2000, after which he failed to appear for 
follow-up treatment.  

A VA joints examination report, dated in March 1999, shows 
that the veteran complained of right knee symptoms that 
included pain, weakness, locking, swelling, instability and 
fatigability.  He complained that he had daily flare-ups, and 
that he had to wear a knee brace.  On examination, there was 
no swelling or heat.  The examiner stated that there was "a 
little bit of laxity with anterior movement of the knee.  He 
doesn't have any evidence of any instability laterally or 
medially."  An accompanying X-ray report contains an 
impression noting that there was no evidence of definite 
degenerative joint disease.  Metallic hardware was noted at 
the medial femoral condyle.  The diagnosis was status post 
repair of  the right medial collateral ligament and meniscus 
of the right knee with staples and metal plate.  

A VA joints examination report, dated in February 2002, shows 
that the veteran complained of right knee symptoms that 
included pain and stiffness.  He presented in a knee brace 
and with a cane, and reported that he had been using a cane 
for the last ten years.  On examination, there was no 
effusion, external deformities or degenerative changes.  The 
knees were symmetrical in size.  Gait was within normal 
limits.  There was no instability or subluxation.  The 
assessment was residual injury and surgery to the right knee, 
with grade I-II meniscal degeneration.   

In summary, the evidence does not show that the veteran's 
right knee disability is productive of moderate recurrent 
subluxation or lateral instability.  The July 1998 VA MRI 
report indicates that the veteran's anterior and cruciate 
ligaments were intact.  The March 1999 VA joints examination 
report shows that there was "a little bit of laxity with 
anterior movement of the knee," and no evidence of any 
instability laterally or medially.  Additionally, the January 
2002 VA examination report shows that there was no 
instability or subluxation.  This examination report, as the 
most recent evidence of record, is considered the most 
probative evidence of the veteran's current condition.  See 
Francisco, supra.  Therefore, the Board finds that a rating 
in excess of 10 percent under DC 5257 is not warranted.  The 
Board notes that since DC 5257 is not predicated on loss of 
range of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

A higher rating is not available under any other diagnostic 
code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Under 38 C.F.R. § 4.71a, DC's 5260 and 5261, which address 
limitation of motion of the knee, a 10 percent rating will be 
assigned for flexion limited to 45 degrees and extension 
limited to 10 degrees.  A 20 percent rating is warranted when 
flexion is limited to 30 degrees and extension is limited to 
15 degrees.  

In this case, the most recent medical evidence is the January 
2002 VA examination report, which shows that the veteran had 
extension to 0 degrees, and flexion to 135 degrees.  
Therefore, the criteria for a 20 percent rating under either 
DC 5260 or DC 5261 have not been met, and the claim must be 
denied.  In this regard, although a more limited range of 
motion was noted in the March 1999 VA examination report, and 
an August 1999 VA outpatient treatment report, as previously 
stated, the January 2002 VA examination report is the most 
recent evidence of record, and is considered the most 
probative evidence of the veteran's current condition.  
Francisco.  

Under 38 C.F.R. § 4.71a, DC 5258 (2002), cartilage, 
semilunar, dislocated, with frequent episodes of ``locking,'' 
pain, and effusion into the joint, warrants a 20 percent 
rating.  However, there is no objective medical evidence of 
semilunar, dislocated cartilage with frequent episodes of 
locking of the right knee with pain, and effusion into the 
joint.  Furthermore, in the absence of evidence of ankylosis 
(DC 5256) or impairment of the tibia and fibula (DC 5262), 
there is no basis for evaluating the veteran's disability 
under these diagnostic codes.  See 38 C.F.R. § 4.71, 
Diagnostic Codes 5256, 5262 (2002).  

The Board notes that the veteran has reported that he has 
pain and weakness in his right knee.  VA is required to take 
pain symptoms into account, to the extent these symptoms are 
supported by adequate pathology, particularly in ratings 
involving limitation of range of motion.  38 C.F.R. §§ 4.40 
and 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 
(1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  In this 
case, there is little or no evidence of neurological 
impairment, effusion, laxity and/or atrophy.  He is most 
recently shown to have a range of motion in his left knee 
from 0 to 135 degrees, and there is insufficient evidence of 
functional loss due to right knee pathology to support a 
conclusion that the loss of motion in the right knee more 
nearly approximates the criteria for a 20 percent rating 
under either DC 5260 or DC 5261, even with consideration of 
38 C.F.R. §§ 4.40 and 4.45.  Accordingly, the claim must be 
denied.

Finally, there is mixed evidence indicating that the veteran 
may have right knee arthritis, and the Board has considered 
whether a separate rating could be granted for arthritis 
under DC 5003.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 
(1997).  However, these diagnoses appear to be "by history" 
only, and although "minimal" degenerative change was noted 
in an August 1992 VA X-ray of the right knee, a review of a 
subsequently dated, and thus more recent, knee MRI report 
(dated in July 1998), and an X-ray report (dated in March 
1999), shows that arthritis was not found.  See 38 C.F.R. 
§ 4.71a, DC 5003; see also January 2002 VA examination report 
(noting that March 1999 X-rays did not show degenerative 
joint disease).  Therefore, the preponderance of the evidence 
shows that the veteran does not have arthritis in his right 
knee, and a separate rating for arthritis of the right knee 
is not warranted.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's repair of right 
medial collateral ligament, posterior capsule and mild 
meniscotibial ligament, right knee warrants no higher than a 
10 percent rating.  Accordingly, the claim must be denied.  

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  However, the record does 
not reflect frequent periods of hospitalization because of 
the veteran's service-connected disability in issue, nor has 
there been a showing of interference with his employment to a 
degree greater than that contemplated by the regular 
schedular standards which are based on the average impairment 
of employment.  There is currently no objective evidence in 
the record of actual interference with employment to show 
that his right knee disability presents such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards.  Thus, the 
record does not present an exceptional case where his 
currently assigned evaluation is found to be inadequate.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  






ORDER

A rating in excess of 10 percent for service-connected repair 
of right medial collateral ligament, posterior capsule and 
mild meniscotibial ligament, right knee, is denied.


		
	K. D. HUDSON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

